DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application file on 02/25/21.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 02/25/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
	 When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2011/0284163).
Regarding Claim 1, Yoon teaches a method of forming a plasma processing apparatus (Fig. 1: 100), the method comprising: providing a chamber (Fig. 1: 102), the chamber including a wall defining an interior (Fig. 1: 102 enclosed with walls indicated by hash lines to form empty space), and a viewport (Fig. 1: 202) extending through the wall; and forming an analysis apparatus (Fig. 1: 240) connected to the viewport, wherein: the analysis apparatus includes: an analyzer (Fig. 1: 246) adjacent to the chamber, a probe (Fig. 1: 242) connected to the analyzer and aligned with the viewport, and a first window (Fig. 1: 210) aligned with the probe, the first window having a first surface (Fig. 2: 210 right side), and a second surface (Fig. 2: 210 left side) at an opposite side relative to the first surface, the second surface being exposed to the interior of the chamber, and the second surface of the first window has a scattering surface (Fig. 3: 210 having 224 lattice causing incident light to be scattered; Fig. 4C).

Regarding Claim 2, Yoon teaches the method as claimed in claim 1, wherein a roughness of the second surface of the first window is rougher than a roughness of the first surface of the first window (Fig. 4C: upper side of 210 including 224 facing the chamber is rougher than bottom side of 210; ).

Regarding Claim 4, Yoon teaches the method as claimed in claim 1, wherein the first window includes quartz ([0037] “quartz”) or glass.

Regarding Claim 13, Yoon teaches a method of forming a semiconductor device (Fig. 1: 10) using a plasma processing apparatus (Fig. 1: 100), the method comprising: loading a substrate (Fig. 1: 10) in a chamber (Fig. 1: space within 102), the chamber including a wall defining an interior (Fig. 1: 102 enclosed with walls indicated by hash lines to form empty space), and a viewport (Fig. 1: 202) extending through the wall; and monitoring a state of the interior ([0003] “a plasma processing apparatus including a chamber window for monitoring the plasma process”) of the chamber through an analysis apparatus (Fig. 1: 240) connected to the viewport, wherein: the analysis apparatus includes: an analyzer (Fig. 1: 246)  adjacent to the chamber, a probe (Fig. 1: 242) connected to the analyzer and aligned with the viewport, and a first window (Fig. 1: 210) aligned with the probe, the first window having a first surface (Fig. 2: 210 right side), and a second surface (Fig. 2: 210 left side) at an opposite side relative to the first surface, the second surface being exposed to the interior of the chamber, the second surface of the first window has a scattering surface (Fig. 3: 210 having 224 lattice causing incident light to be scattered; Fig. 4C), and a roughness of the second surface of the first window is rougher than a roughness of the first surface of the first window (Fig. 4C: upper side of 210 including 224 facing the chamber is rougher than bottom side of 210; ).

Regarding Claim 14, Yoon teaches a plasma processing apparatus (Fig. 1: 100), comprising: a chamber (Fig. 1: 102), the chamber including a wall defining an interior (Fig. 1: 102 enclosed with walls indicated by hash lines to form empty space), and a viewport (Fig. 1: 202) extending through the wall; and an analysis apparatus (Fig. 1: 240) connected to the viewport, wherein: the analysis apparatus includes: an analyzer (Fig. 1: 246) adjacent to the chamber, a probe (Fig. 1: 242) connected to the analyzer and aligned with the viewport, and a first window (Fig. 1: 210) aligned with the probe, the first window having a first surface, and a second surface at an opposite side relative to the first surface (Fig. 2: 210 right side), the second surface (Fig. 2: 210 left side) being exposed to the interior of the chamber, and the second surface of the first window has a scattering surface (Fig. 3: 210 having 224 lattice causing incident light to be scattered; Fig. 4C).

Regarding Claim 15, Yoon teaches the plasma processing apparatus as claimed in claim 14, wherein a roughness of the second surface of the first window is rougher than a roughness of the first surface of the first window (Fig. 4C: upper side of 210 including 224 facing the chamber is rougher than bottom side of 210; ).

Regarding Claim 17, Yoon teaches the plasma processing apparatus as claimed in claim 14, wherein the first window includes quartz ([0037] “quartz”) or glass.

Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claims 1, 14 in view of Tsai (US 6592817).
Regarding Claim 3, Yoon teaches the method as claimed in claim 1 except the second surface of the first window has a root mean square roughness of 0.2 µm to 10 µm.
Tsai is in the field of effluent monitoring (abstract) and teaches the second surface of the first window (Fig. 1b: 27) has a root mean square roughness of 0.2 µm to 10 µm ([col 5 ln45-55] “The surfaces of the window 27 may…provide a peak-to-peak RMS roughness…that is sufficiently small to reduce scattering of radiation passing through the window, for example, scattering of visible, ultraviolet and infra-red radiation is reduced when the window 27 has a surface roughness of less than about 1µm”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with RMS roughness of chamber window as taught by Tsai in order to reduce scattering of radiation passing through the window [Tsai col5 ln45-55] since this improves the sensitivity of the OES for process monitoring [Yoon 0049].

Regarding Claim 16, Yoon teaches the plasma processing apparatus as claimed in claim 14, except the second surface of the first window has a root mean square roughness of 0.2 µm to 10 µm.
Tsai is in the field of effluent monitoring (abstract) and teaches the second surface of the first window (Fig. 1b: 27) has a root mean square roughness of 0.2 µm to 10 µm ([col 5 ln45-55] “The surfaces of the window 27 may…provide a peak-to-peak RMS roughness…that is sufficiently small to reduce scattering of radiation passing through the window, for example, scattering of visible, ultraviolet and infra-red radiation is reduced when the window 27 has a surface roughness of less than about 1µm”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with RMS roughness of chamber window as taught by Tsai in order to reduce scattering of radiation passing through the window [Tsai col5 ln45-55] since this improves the sensitivity of the OES for process monitoring [Yoon 0049].


Claim(s) 5, 7, 9-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claim 1 in view of Herden (US 2010/0252546).
Regarding Claim 5, Yoon teaches the method as claimed in claim 1 except at least one of the first surface and the second surface includes a spherical surface.
Herden is in the field of plasma processing (abstract) and teaches at least one of the first surface and the second surface includes a spherical surface (Fig. 3E: 51).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with spherical surface as taught by Herden in order to scatter light from the chamber into the first window since the scattered light can also provide information about the soiling state of the second surface of the window from position detectors [0055].

Regarding Claim 7, Yoon teaches the method as claimed in claim 1 except a second window between the first window and the probe.
Herden is in the field of plasma processing (abstract) and teaches a second window (Fig. 3E: 49) between the first window (Fig. 3E: 50) and the probe ([0070] “remotely situated detector 241’).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with spherical surface as taught by Herden in order to scatter light from the chamber into the first window since the scattered light can also provide information about the soiling state of the second surface of the window from position detectors [0055].

Regarding Claim 9, the combination of Yoon and Herden teach the method as claimed in claim 7, wherein a thickness of the second window is greater than a thickness (Herden Fig. 3A: 49 is thicker than 50) of the first window.

Regarding Claim 10, the combination of Yoon and Herden teach the method as claimed in claim 7, wherein a roughness (Herden Fig. 3B: 51 is deposits formed for scattering lights; [0055]) of the second surface of the first window is rougher than surfaces of the second window (Herden Fig. 3B: 49 surfaces form a convex lens therefore smoother).

Regarding Claim 11, the combination of Yoon and Herden teach the method as claimed in claim 7, further comprising a third window (Herden Fig. 3B: 48) between the second window and the probe.

Regarding Claim 12, the combination of Yoon and Herden teach the method as claimed in claim 11, wherein the third window includes a convex lens (Herden Fig. 3E: 29b’).

Regarding Claim 18, Yoon teaches the plasma processing apparatus as claimed in claim 14, except at least one of the first surface and the second surface includes a spherical surface.
Herden is in the field of plasma processing (abstract) and teaches at least one of the first surface and the second surface includes a spherical surface (Fig. 3E: 51).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with spherical surface as taught by Herden in order to scatter light from the chamber into the first window since the scattered light can also provide information about the soiling state of the second surface of the window from position detectors [0055].

Regarding Claim 20, Yoon teaches the plasma processing apparatus as claimed in claim 14, except a second window between the first window and the probe.
Herden is in the field of plasma processing (abstract) and teaches a second window (Fig. 3E: 49) between the first window (Fig. 3E: 50) and the probe ([0070] “remotely situated detector 241’).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with spherical surface as taught by Herden in order to scatter light from the chamber into the first window since the scattered light can also provide information about the soiling state of the second surface of the window from position detectors [0055].

Claim(s) 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claim 1 in view of machine translation of Baek (KR 2009/0005719).
Regarding Claim 5, Yoon teaches the method as claimed in claim 1 except at least one of the first surface and the second surface includes a spherical surface.
Baek is in the field of plasma end point detection (abstract) and teaches at least one of the first surface and the second surface includes a spherical surface (Fig. 3: 110).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with convex lens as taught by Baek in order to receive more light by refracting due to convex since this increasing the amount of light transmitted to the detector [p.3 111].

Regarding Claim 6, Yoon teaches the method as claimed in claim 1 except the first window includes a convex lens.
Baek is in the field of plasma end point detection (abstract) and teaches the first window includes a convex lens (Fig. 3: 110).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with convex lens as taught by Baek in order to receive more light by refracting due to convex since this increasing the amount of light transmitted to the detector [p.3 111].

Regarding Claim 19, Yoon teaches the plasma processing apparatus as claimed in claim 14, except the first window includes a convex lens.
Baek is in the field of plasma end point detection (abstract) and teaches the first window includes a convex lens (Fig. 3: 110).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yoon with convex lens as taught by Baek in order to receive more light by refracting due to convex since this increasing the amount of light transmitted to the detector [p.3 111].
Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844